DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment filed 05 November 2019 has been considered and entered. Accordingly, claims 1-20 are pending in this application. 

Drawings
The drawings were received on 05 November 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
As to claim 14, line 3, Applicant may have intended “receive, a synchronization buffer” to read as “receive, in a synchronization buffer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 11, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Visvanathan et al. (US 10,248,677 B1), hereinafter Visvanathan, in view of Lee et al. (US 2013/0046767 A1), hereinafter Lee.

As to claim 1, Visvanathan discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to (Col. 2, Lines 15-23):
receive, in a synchronization buffer stored in a memory, fingerprint index entries for respective data units received by the system, each fingerprint index entry of the fingerprint index entries comprising a fingerprint computed for a corresponding data unit, and a storage location indicator for the corresponding data unit (Col. 3, Lines 37-46; Col. 4, Lines 6-21, Fingerprint index entries each comprising a fingerprint and container identifier (i.e. storage location indicator) are received at an in-memory index which is referred to as “an in-memory hash table or a merge buffer” (i.e. a synchronization buffer stored in memory).); and
merge the fingerprint index entries in the synchronization buffer with fingerprint index entries of a persistent fingerprint index in a hash data structure stored in persistent storage, the hash data structure comprising a plurality of buckets (Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16, The fingerprint index entries in the in-memory hash table (synchronization buffer) are merged with an SSD index which can be implemented as one or more cache indexes (i.e. a hash data structure in persistent storage).), the merging comprising:
 a target span of fingerprints per bucket (Col. 5, Lines 23-25; Col. 6, Lines 12-19; Col. 8, Lines 4-10, Each SSD hash bucket has a set finite size and specific mapping of fingerprints to buckets. Thus there is an implicit target of span of fingerprints per bucket since only a set finite number of fingerprints can map to each bucket.), and 
inserting, in order from the synchronization buffer and the persistent fingerprint index, fingerprint index entries into the plurality of buckets of the hash data structure, wherein a number of fingerprint index entries inserted into each bucket of the plurality of buckets is based on the target span of fingerprints per bucket (Col. 8, Lines 4-18, Based on the target span implied by the scaled mapping of in-memory buckets to SSD buckets, fingerprint index entries are inserted with persistent fingerprint index entries identified SSD cache hash buckets and then finally inserted into the into the plurality of buckets of the hash data structure by then writing them to disk.).
Visvanathan does not specifically disclose calculating a target span of fingerprints per bucket. 
(Fig. 7; Col. 7, Lines 48-55 and 65-67; Col. 8, Lines 1-10). Thus, based on the discussion above, Visvanathan is at least generating buckets having a target span of fingerprints per bucket since each created bucket has a fixed size and mapping of fingerprints to each bucket.
However, Lee discloses as part of a bucket range update process such as when an amount of data in a bucket exceeds a threshold ([0056]; [0066], If buckets become too full or unbalanced then new bucket ranges can be determined.), 
calculating a target span of fingerprints per bucket ([0049]; [0069]; A hash bucket range, i.e. a target span of fingerprints per bucket, is determined for each bucket so as to distribute the data among the buckets such that even with different ranges per bucket each bucket will contain substantially the same amount of data.); and 
inserting fingerprint entries into the plurality of buckets of the hash data structure, wherein a number of fingerprint entries inserted into each bucket of the plurality of buckets is based on the target span of fingerprints per bucket ([0073]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Visvanathan with the teachings of Lee by modifying Visvanathan such that the ranges of the buckets mapped to are determined in the same manner as Lee and referenced using a range information data structure like Lee accordingly (Lee, [0055]) instead of simply a hash formula, and that when the merging occurs of Visvanathan and a determination is made that scaling is required due to (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55) that the target span of fingerprints per buckets of Visvanathan are calculated based on a total amount of data as is done by Lee (Lee, [0049]; [0069]) such all data being stored in the buckets of Visvanathan, which as combined would be the total of the merged fingerprint index entries contained in the synchronization buffer and in the persistent fingerprint index prior to the merging since this occurs during merging, are more evenly distributed across the plurality of buckets of the hash data structure on the persistent SSD of Visvanathan. The motivation for doing so would have been to improve efficiency of data access requests of Visvanathan (Fig. 8; Col. 8, Lines 18-30) by utilizing bucket ranges of different sizes based on data distribution (Lee, [0067]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the target span of fingerprints per bucket represents a range of fingerprint values of the fingerprints per bucket, and the calculating of the target span of fingerprints per bucket is based on a total number of fingerprint index entries contained in the synchronization buffer and in the persistent fingerprint index prior to the merging (Visvanathan, Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16 Lee, [0049]; [0069], As previously combined, as part of merging of Visvanathan, bucket ranges are calculated to distribute data evenly among the merged data based on a total number of data from Lee, which during merging is the data in the synchronization buffer and persistent index of Visvanathan. Lee discloses hash bucket ranges, thus each bucket is a range of hashes, i.e. a range of fingerprint values since fingerprints of Visvanathan are determined from hash functions.).
The reasons and motivations for combining the teachings of Visvanathan and Lee are the same as previously set forth with respect to claim 1 above.

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the calculating of the target span of fingerprints per bucket comprises:
calculating an average distance between fingerprints based on a total number of fingerprints in the synchronization buffer and in the persistent fingerprint index (Lee, [0049]).
The reasons and motivations for combining the teachings of Visvanathan and Lee are the same as previously set forth with respect to claim 1 above.

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the merging comprises:
generating a first bucket of the plurality of buckets of the hash data structure, the first bucket associated with a first span of fingerprints based on the target span of fingerprints per bucket, and inserting, into the first bucket from the synchronization buffer and the persistent fingerprint index, fingerprint index entries that have fingerprints with fingerprint values falling in the first span of fingerprints (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55; Lee, [0049]; [0069]; [0073], As previously combined Visvanathan merges data in buckets of both the in-memory and persistent indices by creating a plurality of buckets, i.e. including a first and second, during scaling and with Lee inserting the data based on calculated target spans for each bucket to evenly distribute the data.).
The reasons and motivations for combining the teachings of Visvanathan and Lee are the same as previously set forth with respect to claim 1 above.

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the merging comprises:
generating a second bucket of the plurality of buckets of the hash data structure, the second bucket associated with a second span of fingerprints based on the target span of fingerprints per bucket, the second span of fingerprints different from the first span of fingerprints, and inserting, into the second bucket from the synchronization buffer and the persistent fingerprint index, fingerprint index entries that have fingerprints with fingerprint values falling in the second span of fingerprints (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55; Lee, [0049]; [0069]; [0073], As previously combined Visvanathan merges data in buckets of both the in-memory and persistent indices by creating a plurality of buckets, i.e. including a first and second, during scaling and with Lee inserting the data based on calculated target spans for each bucket to evenly distribute the data.).
The reasons and motivations for combining the teachings of Visvanathan and Lee are the same as previously set forth with respect to claim 8 above.

As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, does not specifically disclose wherein the instructions upon execution cause the system to:
during the merging that accesses the synchronization buffer, receive further incoming data units, and insert fingerprint index entries corresponding to the further incoming data units into a further synchronization buffer in the memory; and
after the merging, merge the fingerprint index entries in the further synchronization buffer into the persistent fingerprint index.  
However, Visvanathan does disclose during a merging that accesses a first hash table index, receiving further incoming data units, and inserting fingerprint index entries corresponding to the further incoming data units into a further  hash table index on the same device (Col. 7, Lines 5-35, The SSD can have multiple levels of indices, e.g. L0-L2. When a first index, e.g. L1, is being merged with a second, e.g. L0, and incoming fingerprint index entries are received from the in-memory hash table, then the incoming entries can be written to a further has table index L2.); and
after the merging, merging the fingerprint index entries in the further  hash table index into the persistent fingerprint index (Col. 7, Lines 24-35. After the merging, L2 can then be merged with the persistent fingerprint index L0 after being designated as L1.).
The only difference between what is taught by Visvanathan and the claims is the indexes operated on, otherwise the procedure is the same. Accordingly, before the effective filing date (Visvanathan, Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16) such that when the in-memory hash table is being merged with an SSD index and another logical container is received for processing into the in-memory index (Visvanathan, Fig. 4; Col. 6, Lines 41-57) that, like as is done when L1 is merging, the a further in-memory index is utilized to receive the processed index entries from the received container like with L2 and then later used to merge with the SSD index. Thus, rendering obvious the entirety of “during the merging that accesses the synchronization buffer, receiving further incoming data units, and inserting fingerprint index entries corresponding to the further incoming data units into a further synchronization buffer in the memory” as claimed. Using the known technique of using a further index when merging as disclosed above with the synchronization buffer and persistent fingerprint index of Visvanathan to handle received data during a merge would have been obvious to one of ordinary skill in the art to improve the operation of the in-memory index of Visvanathan when merging in the same manner as the L1 cache index of Visvanathan when merging.

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the merging of the fingerprint index entries in the further synchronization buffer into the persistent fingerprint index is initiated responsive to the further synchronization buffer becoming full (Visvanathan, Col. 7, Lines 24-35, The further index L2 becomes L1, which when full is merged with L0. As previously modified, the same function occurs with the in-memory index and further in-memory index when merging with an SSD index such as L1. Thus, as previously modified, the merging is in response to the further synchronization buffer becoming full as claimed.).
The reasons and motivations for combining the teachings of Visvanathan and Lee are the same as previously set forth with respect to claim 11 above.  

As to claim 17, Visvanathan discloses a method performed by a system comprising a hardware processor, comprising:
receiving, in a synchronization buffer stored in a memory, fingerprint index entries for respective data units received by the system, each fingerprint index entry of the fingerprint index entries comprising a fingerprint computed for a corresponding data unit, and a storage location indicator for the corresponding data unit (Col. 3, Lines 37-46; Col. 4, Lines 6-21, Fingerprint index entries each comprising a fingerprint and container identifier (i.e. storage location indicator) are received at an in-memory index which is referred to as “an in-memory hash table or a merge buffer” (i.e. a synchronization buffer stored in memory).); and
merging the fingerprint index entries in the synchronization buffer with fingerprint index entries of a persistent fingerprint index in a hash data structure stored in persistent storage, the hash data structure comprising a plurality of buckets (Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16, The fingerprint index entries in the in-memory hash table (synchronization buffer) are merged with an SSD index which can be implemented as one or more cache indexes (i.e. a hash data structure in persistent storage).), the merging comprising:
 a target span of fingerprints per bucket , wherein the target span of fingerprints per bucket represents a range of fingerprint values of the fingerprints per bucket (Col. 5, Lines 23-25; Col. 6, Lines 12-19; Col. 8, Lines 4-10, Each SSD hash bucket has a set finite size and specific mapping of fingerprints to buckets. Thus there is an implicit target of span of fingerprints per bucket since only a set finite number of fingerprints can map to each bucket.), and 
inserting, in order from the synchronization buffer and the persistent fingerprint index, fingerprint index entries into the plurality of buckets of the hash data structure, wherein a number of fingerprint index entries inserted into each bucket of the plurality of buckets is based on the target span of fingerprints per bucket (Col. 8, Lines 4-18, Based on the target span implied by the scaled mapping of in-memory buckets to SSD buckets, fingerprint index entries are inserted with persistent fingerprint index entries identified SSD cache hash buckets and then finally inserted into the into the plurality of buckets of the hash data structure by then writing them to disk.).
Visvanathan does not specifically disclose calculating a target span of fingerprints per bucket based on a total number of fingerprint indexes in the synchronization buffer and in the persistent fingerprint index prior to the merging.
Although Visvanathan does disclose creating new buckets at merge time, and merging including inserting fingerprint index entries from the synchronization buffer into at least some of the new buckets based on a mapping (Fig. 7; Col. 7, Lines 48-55 and 65-67; Col. 8, Lines 1-10). Thus, based on the discussion above, Visvanathan is at least generating buckets having a target 
However, Lee discloses as part of a bucket range update process such as when an amount of data in a bucket exceeds a threshold ([0056]; [0066], If buckets become too full or unbalanced then new bucket ranges can be determined.), 
calculating a target span of fingerprints per bucket ([0049]; [0069]; A hash bucket range, i.e. a target span of fingerprints per bucket, is determined for each bucket so as to distribute the data among the buckets such that even with different ranges per bucket each bucket will contain substantially the same amount of data.) based on a total number of fingerprint indexes ([0046]; [0049]; [0069]; A hash bucket range, i.e. a target span of fingerprints per bucket, is determined for each bucket so as to distribute the data among the buckets such that even with different ranges per bucket each bucket will contain substantially the same amount of data. This utilizes the total amount of data to be merged to determine averages and distribution, and thus based on at least a total number of the fingerprint index entries in the structure.)  and 
inserting fingerprint entries into the plurality of buckets of the hash data structure, wherein a number of fingerprint entries inserted into each bucket of the plurality of buckets is based on the target span of fingerprints per bucket ([0073]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Visvanathan with the teachings of Lee by modifying Visvanathan such that the ranges of the buckets mapped to are (Lee, [0055]) instead of simply a hash formula, and that when the merging occurs of Visvanathan and a determination is made that scaling is required due to bucket capacity thresholds being met (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55) that the target span of fingerprints per buckets of Visvanathan are calculated based on a total amount of data as is done by Lee (Lee, [0049]; [0069]) such all data being stored in the buckets of Visvanathan, which as combined would be the total of the merged fingerprint index entries contained in the synchronization buffer and in the persistent fingerprint index prior to the merging since this occurs during merging, are more evenly distributed across the plurality of buckets of the hash data structure on the persistent SSD of Visvanathan. Thus as combined, rendering obvious in entirety, “calculating a target span of fingerprints per bucket based on a total number of fingerprint indexes in the synchronization buffer and in the persistent fingerprint index prior to the merging, wherein the target span of fingerprints per bucket represents a range of fingerprint values of the fingerprints per bucket” as claimed. The motivation for doing so would have been to improve efficiency of data access requests of Visvanathan (Fig. 8; Col. 8, Lines 18-30) by utilizing bucket ranges of different sizes based on data distribution (Lee, [0067]).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the merging comprises:
generating a first bucket of the plurality of buckets of the hash data structure, the first bucket associated with a first span of fingerprints based on the target span of fingerprints per (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55; Lee, [0049]; [0069]; [0073], As previously combined Visvanathan merges data in buckets of both the in-memory and persistent indices by creating a plurality of buckets, i.e. including a first and second, during scaling and with Lee inserting the data based on calculated target spans for each bucket to evenly distribute the data.), 
generating a second bucket of the plurality of buckets of the hash data structure, the second bucket associated with a second span of fingerprints based on the target span of fingerprints per bucket, the second span of fingerprints different from the first span of fingerprints, and inserting, into the second bucket from the synchronization buffer and the persistent fingerprint index, fingerprint index entries that have fingerprints with fingerprint values falling in the second span of fingerprints (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55; Lee, [0049]; [0069]; [0073], As previously combined Visvanathan merges data in buckets of both the in-memory and persistent indices by creating a plurality of buckets, i.e. including a first and second, during scaling and with Lee inserting the data based on calculated target spans for each bucket to evenly distribute the data.).
The reasons and motivations for combining the teachings of Visvanathan and Lee are the same as previously set forth with respect to claim 17 above.

As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Visvanathan, as previously modified with Lee, does not specifically disclose during the merging 
after the merging, merging the fingerprint index entries in the further synchronization buffer into the persistent fingerprint index.  
However, Visvanathan does disclose during a merging that accesses a first hash table index, receiving further incoming data units, and inserting fingerprint index entries corresponding to the further incoming data units into a further  hash table index on the same device (Col. 7, Lines 5-35, The SSD can have multiple levels of indices, e.g. L0-L2. When a first index, e.g. L1, is being merged with a second, e.g. L0, and incoming fingerprint index entries are received from the in-memory hash table, then the incoming entries can be written to a further has table index L2.); and
after the merging, merging the fingerprint index entries in the further  hash table index into the persistent fingerprint index (Col. 7, Lines 24-35. After the merging, L2 can then be merged with the persistent fingerprint index L0 after being designated as L1.).
The only difference between what is taught by Visvanathan and the claims is the indexes operated on, otherwise the procedure is the same. Accordingly, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the known technique disclosed by Visvanathan on the L0-L2 cache indexes above could be readily applied to the merging between the synchronization buffer and first SSD (Visvanathan, Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16) such that when the in-memory hash table is being merged with an SSD index and another logical container is received for processing into the in-memory index (Visvanathan, Fig. 4; Col. 6, Lines 41-57) that, like as is done when L1 is merging, the a further in-memory index is utilized to receive the processed index entries from the received container like with L2 and then later used to merge with the SSD index. Thus, rendering obvious the entirety of “during the merging that accesses the synchronization buffer, receiving further incoming data units, and inserting fingerprint index entries corresponding to the further incoming data units into a further synchronization buffer in the memory” as claimed. Using the known technique of using a further index when merging as disclosed above with the synchronization buffer and persistent fingerprint index of Visvanathan to handle received data during a merge would have been obvious to one of ordinary skill in the art to improve the operation of the in-memory index of Visvanathan when merging in the same manner as the L1 cache index of Visvanathan when merging.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Visvanathan and Lee as applied above, and further in view of Yue (US 2014/0337375 A1).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, does not explicitly disclose wherein the instructions upon execution cause the system to:
maintain the fingerprint index entries in the synchronization buffer in sorted order of values of fingerprints in the fingerprint index entries in the synchronization buffer.
([0004]; [0008]; [0045]-[0046]; Hash, i.e. fingerprint, entries in an Abax tree which is a b-tree with embedded hash tables having sorted records.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Visvanathan, as previously modified with Lee, with the teachings of Lee by storing the hash tables and entries in the hash tables of Visvanathan, including the in-memory hash table/synchronization buffer, in a sorted order in a combined b-tree hash table Abax tree as disclosed by Yue. Thus, as modified rendering obvious in entirety “maintain the fingerprint index entries in the synchronization buffer in sorted order of values of fingerprints in the fingerprint index entries in the synchronization buffer” as claimed. The motivation for doing so would have been to improve searching of the hash tables of Visvanathan, as modified, by arranging them in a b-tree structure to better provide for sequential access and reads and writes of large blocks of data while maintaining efficiency of hash tables (Yue Abstract, [0004]; [0006]).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Visvanathan, as previously modified wit Lee and Yue, discloses wherein the fingerprint index entries in the synchronization buffer are arranged in a B-tree (Yue, [0013]; [0046], As previously modified the structure of Visvanathan is implemented as a b-tree like Yue.).
The reasons and motivations for combining the teachings of Visvanathan, Lee, and Yue, are the same as previously set forth with respect to claim 3 above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Visvanathan and Lee as applied above, and further in view of Kuo (US 2015/0127621 A1).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, does not disclose wherein the instructions upon execution cause the system to:
perform data deduplication of the data units received by the system using the persistent fingerprint index in the hash data structure.  
Although Visvanathan does disclose that the system is a deduplicated storage system (Visvanathan, Abstract, Col. 2, Lines 40-46 and 55-63) and implies that the index is intended to be used to determine if an incoming data is a duplicate so as to only write it once to save storage (Visvanathan, Col. 3, Lines 6-22).
However, Kuo discloses perform data deduplication of the data units received by the system using the persistent fingerprint index in the hash data structure (Fig. 3; [0025]; [0028], Data units are received and compared to hash values, i.e. fingerprints, already stored. If found, then the data is not stored again so as to deduplicate the data received.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Visvanathan, as previously modified with Lee, with the teachings of Kuo by modifying Visvanathan such that the deduplication storage system deduplicates the data received by Visvanathan by using the indexes of Visvanathan to search for received data to determine if it is already stored and to (Kuo, [0003]; Visvanathan, Col. 3, Lines 6-22).

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Visvanathan, as previously modified with Lee, discloses wherein the instructions upon execution cause the system to:
compute a given fingerprint based on an incoming data unit (Visvanathan, Fig. 4; Col. 2, Lines 60-67, A fingerprint is computed for each data segment received);
compute a bucket index based on the given fingerprint and the target span of fingerprints per bucket (Visvanathan, Col. 8, Lines 4-18; Lee, [0073], As previously combined, based on the target span of in-memory buckets to SSD buckets, fingerprint index entries are inserted with persistent fingerprint index entries identified SSD cache hash buckets and then finally inserted into the into the plurality of buckets of the hash data structure by then writing them to disk. Inserting into the ranged hash buckets as combined computes a bucket index for the hash that meets the range in order to insert it correctly.).
The reasons and motivations for combining the teachings of Visvanathan, Lee, and Yue, are the same as previously set forth with respect to claim 1 above.
Visvanathan, as previously modified with Lee, does not specifically disclose as part of a deduplication process for the incoming data unit, access a bucket, corresponding to the bucket index, of the persistent fingerprint index.  
(Visvanathan, Abstract, Col. 2, Lines 40-46 and 55-63) and implies that the index is intended to be used to determine if an incoming data is a duplicate so as to only write it once to save storage (Visvanathan, Col. 3, Lines 6-22).
However, Kuo discloses as part of a deduplication process for the incoming data unit, access a bucket, corresponding to the bucket index, of the persistent fingerprint index (Fig. 3; [0025]; [0028], Data units are received and compared to hash values, i.e. fingerprints, already stored. If found, then the data is not stored again so as to deduplicate the data received.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Visvanathan, as previously modified with Lee, with the teachings of Kuo by modifying Visvanathan such that the deduplication storage system deduplicates the data received by Visvanathan by using the indexes of Visvanathan to search for received data to determine if it is already stored and to then not store duplicate data as done by Kuo. The motivation for doing so would have been to provide for the deduplication in the deduplicated storage system of Visvanathan so as to reduce the storage requirements (Kuo, [0003]; Visvanathan, Col. 3, Lines 6-22).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Visvanathan in view of Lee, and further in view of Yue.

As to claim 13, Visvanathan discloses a system comprising:
a processor (Fig. 9; Col. 9, Lines 37-48); and
a non-transitory storage medium storing instructions (Fig. 9; Col. 9, Lines 48-50; Col. 10, Lines 12-16) to upgrade a structure of fingerprint index entries to a fingerprint index in a hash data structure, each fingerprint index entry of the fingerprint index entries comprising a fingerprint computed for a corresponding data unit, and a storage location indicator for the corresponding data unit (Col. 3, Lines 37-46; Col. 4, Lines 6-21, Fingerprint index entries each comprising a fingerprint and container identifier (i.e. storage location indicator) are received at an in-memory index and will be merged with a persistent hash table, i.e. “to upgrade”.), wherein the instructions are executable on the processor (Fig. 9; Col. 9, Lines 48-50; Col. 10, Lines 12-16) to:
insert the fingerprint index entries in the structure into a plurality of buckets of the hash data structure containing the fingerprint index stored in persistent storage (Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16, The fingerprint index entries in the in-memory hash table are merged with an SSD index and finally inserted upon writing to disk which can be implemented as one or more cache indexes (i.e. a hash data structure in persistent storage).), the inserting comprising:
a target span of fingerprints per bucket based on a number of the of the fingerprint index entries in the structure (Col. 5, Lines 23-25; Col. 6, Lines 12-19; Col. 8, Lines 4-10, Each SSD hash bucket has a set finite size and specific mapping of fingerprints to buckets. Thus there is an implicit target of span of fingerprints per bucket since only a set finite number of fingerprints can map to each bucket.), and inserting, in order from the structure, the fingerprint index entries into the plurality of buckets of the hash data structure, wherein a number of fingerprint index entries inserted into each bucket of the plurality of buckets is based on the target span of fingerprints per bucket (Col. 8, Lines 4-18, Based on the target span implied by the scaled mapping of in-memory buckets to SSD buckets, fingerprint index entries are inserted with persistent fingerprint index entries identified SSD cache hash buckets and then finally inserted into the into the plurality of buckets of the hash data structure by then writing them to disk.).
Visvanathan does not specifically disclose that a B-tree is the structure to be upgraded and used in the insertion process, and calculating a target span of fingerprints per bucket. 
Although Visvanathan does disclose creating new buckets at merge time, and merging including inserting fingerprint index entries from the synchronization buffer into at least some of the new buckets based on a mapping (Fig. 7; Col. 7, Lines 48-55 and 65-67; Col. 8, Lines 1-10). Thus, based on the discussion above, Visvanathan is at least generating buckets having a target span of fingerprints per bucket since each created bucket has a fixed size and mapping of fingerprints to each bucket.
However, Lee discloses as part of a bucket range update process such as when an amount of data in a bucket exceeds a threshold ([0056]; [0066], If buckets become too full or unbalanced then new bucket ranges can be determined.), 
calculating a target span of fingerprints per bucket based on a number of the of the fingerprint index entries in the structure ([0046]; [0049]; [0069]; A hash bucket range, i.e. a target span of fingerprints per bucket, is determined for each bucket so as to distribute the data among the buckets such that even with different ranges per bucket each bucket will contain substantially the same amount of data. This utilizes the total amount of data to be merged to determine averages and distribution, and thus based on at least a total number of the fingerprint index entries in the structure.); and 
inserting fingerprint entries into the plurality of buckets of the hash data structure, wherein a number of fingerprint entries inserted into each bucket of the plurality of buckets is based on the target span of fingerprints per bucket ([0073]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Visvanathan with the teachings of Lee by modifying Visvanathan such that the ranges of the buckets mapped to are determined in the same manner as Lee and referenced using a range information data structure like Lee accordingly (Lee, [0055]) instead of simply a hash formula, and that when the merging occurs of Visvanathan and a determination is made that scaling is required due to bucket capacity thresholds being met (Visvanathan, Col. 5, Lines 34-50; Col. 7, Lines 47-55) that the target span of fingerprints per buckets of Visvanathan are calculated based on a total amount of data as is done by Lee (Lee, [0049]; [0069]) such all data being stored in the buckets of Visvanathan, which as combined would be the total of the merged fingerprint index entries contained in the synchronization buffer and in the persistent fingerprint index prior to the merging since this occurs during merging, are more evenly distributed across the plurality of (Fig. 8; Col. 8, Lines 18-30) by utilizing bucket ranges of different sizes based on data distribution (Lee, [0067]).
Visvanathan, as previously modified with Lee, does not disclose specifically disclose that a B-tree is the structure to be upgraded and used in the insertion process.
However, However, Yue discloses maintaining fingerprint index entries in sorted or of values of fingerprints in a b-tree structure with embedded hash tables ([0004]; [0008]; [0045]-[0046]; Hash, i.e. fingerprint, entries in an Abax tree which is a b-tree with embedded hash tables having sorted records.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Visvanathan, as previously modified with Lee, with the teachings of Lee by storing the hash tables and entries in the hash tables of Visvanathan, including the in-memory hash table/synchronization buffer, in a sorted order in a combined b-tree hash table Abax tree as disclosed by Yue. Thus, as modified rendering obvious utilizing a B-tree as the structure as claimed. The motivation for doing so would have been to improve searching of the hash tables of Visvanathan, as modified, by arranging them in a b-tree structure to better provide for sequential access and reads and writes of large blocks of data while maintaining efficiency of hash tables (Yue Abstract, [0004]; [0006]).

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Visvanathan, as previously modified with Lee and Yue, discloses wherein the instructions are executable on the processor to:
receive, a synchronization buffer stored in a memory, fingerprint index entries for respective data units received by the system (Visvanathan, Col. 3, Lines 37-46; Col. 4, Lines 6-21, Fingerprint index entries each comprising a fingerprint and container identifier (i.e. storage location indicator) are received at an in-memory index which is referred to as “an in-memory hash table or a merge buffer” (i.e. a synchronization buffer stored in memory).); and
merge the fingerprint index entries in the synchronization buffer and the fingerprint index entries into the hash data structure (Visvanathan, Col. 7, Lines 12-22 and 46-54; Col. 8, Lines 4-16, The fingerprint index entries in the in-memory hash table (synchronization buffer) are merged with an SSD index which can be implemented as one or more cache indexes (i.e. a hash data structure in persistent storage).), the merging comprising:
calculating a further target span of fingerprints per bucket based on a total number of the fingerprint index entries in the synchronization buffer and in the B-tree (Lee, [0046]; [0049]; [0069]; A hash bucket range, i.e. a target span of fingerprints per bucket, is determined for each bucket so as to distribute the data among the buckets such that even with different ranges per bucket each bucket will contain substantially the same amount of data. As previously modified with Visvanathan and Yue, this utilizes the total amount of data to be merged to determine averages and distribution, and thus based on at least a total number of the fingerprint index entries in the B-tree structure and persistent storage being merged.), and 
(Visvanathan, Col. 8, Lines 4-18, Based on the target span implied by the scaled mapping of in-memory buckets to SSD buckets, fingerprint index entries are inserted with persistent fingerprint index entries identified SSD cache hash buckets and then finally inserted into the into the plurality of buckets of the hash data structure by then writing them to disk. As previously modified with Lee and Yue, the in-memory hash table is implemented as a B-tree.).
	The reasons and motivations for combining the teachings of Visvanathan, Lee, and Yue are the same as previously set forth with respect to claim 13 above.

As to claim 15, the claim is rejected for the same reasons as claim 14 above. In addition, Visvanathan, as previously modified with Lee and Yue, discloses wherein the calculating of the target span of fingerprints per bucket comprises:
calculating an average distance between fingerprints based on a total number of fingerprints in the B-tree (Lee, [0049]).
The reasons and motivations for combining the teachings of Visvanathan, Lee, and Yue are the same as previously set forth with respect to claim 14 above.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Visvanathan, as modified with Lee, does not disclose wherein the hash data structure comprises a plurality of blocks, and each block of the plurality of blocks comprising multiple buckets, and wherein the calculating of the target span of fingerprints per bucket comprises:
calculating a number of fingerprint index entries per bucket based on a target size of each block of the plurality of blocks, and computing the target span of fingerprints per bucket based on the average distance between fingerprints and the number of fingerprint index entries per bucket.
Although Visvanathan, as modified with Lee, does disclose calculating a number of fingerprint index entries per bucket, these references do not disclose the plurality of blocks comprising multiple buckets and then calculating the number of fingerprint index entries based on the target size of each block.
The next closest prior art of record, Visvanathan et al. (US 10,175,894 B1)(cited in IDS filed 11/06/2019), discloses wherein the hash data structure comprises a plurality of blocks, and each block of the plurality of blocks comprising multiple buckets (Fig. 9; Col. 11, Lines 34-44). Bucket sizes can be calculated and created based on block sizes as part of a merge process from an in-memory hash index with a persistent hash index (Fig. 12B-12C, Col. 13, Lines 34-35, 50-67; Col. 14, Lines 7-17 and 28-40). However, Visvanathan et al does not disclose calculating a 
The next closest prior art of record, Kuo, discloses grouping buckets into rebalance groups, i.e. blocks comprising multiple buckets, when rebalancing the buckets and determining a target span of fingerprints per bucket per rebalance group (Fig. 4; [0040]-[0044]), this is not the same as “calculating a number of fingerprint index entries per bucket based on a target size of each block of the plurality of blocks, and computing the target span of fingerprints per bucket based on the average distance between fingerprints and the number of fingerprint index entries per bucket” as claimed. 
As such the prior art does not teach or render obvious the features of claims 7 and 16 when taken as a whole with their parent claims without at least the impermissible use of hindsight reasoning gleaned from Applicant’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaman et al. (US 2010/0217953 A1) discloses flushing merging an in-memory hash table with a larger on-disk hash table, wherein both hash tables are made up of a plurality of buckets (Figs. 3-4). Incoming data has an index computed for each element and inserted into the in-memory hash table. When this is full, it is flushed to the persistent hash table. When (Figs. 5a-5b; [0042]-[0045]).
Jain (US 2018/0253255 A1) discloses receiving data to write to a block to a file, using fingerprints to determine a collection group (bucket) to which the data block belongs according to sorted ranges. Deduplication is performed. (Figs. 4, 11, 12A; [0062]).
Li et al. (US 7,747,581) B1 discloses maintaining an in-memory merge buffer comprising hash-table buckets and merging the buffer with an on-disk hash table index (Figs. 7-7A; Claim 1).
Kodama et al. (US 2017/0228177 A1) discloses maintaining fingerprint index entries in sorted or of values of fingerprints in a hash table (Fig. 8; [0064], Lines 9-14, 22-23, and 36-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James E Richardson/             Primary Examiner, Art Unit 2167